Order entered November 29, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00935-CV

                    IN THE INTEREST OF G.K., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16123

                                     ORDER

      Before the Court is appellant’s written verification he has requested

preparation of the reporter’s record. The requested records are of the hearings held

July 30, 2020; September 23, 2020; February 26, 2021; July 26, 2021; and,

October 20, 2021.

      Accordingly, we ORDER Francheska Duffey, Official Court Reporter for

the 330th Judicial District Court, to file the record no later than December 20,

2021. As the clerk’s record reflects appellant filed a statement of inability to

afford costs on September 4, 2019 and nothing in the record reflects appellant has
been ordered to pay costs in accordance with Texas Rule of Civil Procedure 145,

the record shall be filed without payment of costs.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                             /s/      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE